



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nguyen, 2018 ONCA 900

DATE: 20181113

DOCKET: C62181

Feldman, Roberts and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Nguyen

Appellant

Christopher Nguyen, in person

Danielle Robitaille, duty counsel

Hannah Freeman, for the Crown

Heard and released orally: November 6, 2018

REASON FOR DECISION

[1]

The appellant seeks leave to appeal from the decision of the summary conviction
    appeal judge Douglas J., which upheld the conviction based on the appellants
    guilty plea before Tetley J., and where Douglas J. refused to admit new
    evidence to set aside the plea.

[2]

We agree with the submission made by Ms. Robitaille and accepted by Ms.
    Freeman that the summary conviction appeal judge erred in law by applying the
Palmer
test in rejecting the affidavit of the applicant on his application to set
    aside his guilty plea. See
R. v. Rajaeefard
[1996] O.J. No. 108, at para
    3.

[3]

On that basis, we grant leave to appeal. However, on an examination of
    the record, including the detailed and extensive plea inquiry conducted by the
    original trial judge, both on the original plea and again on the motion to set
    aside the plea, it is clear that the appellant fully understood and agreed to
    the plea and to the underlying facts that were read in.

[4]

The applicant also submits that he had a misunderstanding regarding
    whether he would be subject to a mandatory weapons prohibition if he were
    granted an absolute discharge based on an email from his second lawyer.
    However, the record shows that Tetley J. made it clear on the second occasion,
    as did the appellants lawyer in an email before the first plea that the weapons
    prohibition would be mandatory, including if an absolute discharge were given.

[5]

In the result, while leave to appeal is granted, the appeal is
    dismissed.

K.
    Feldman J.A.

L.B.
    Roberts J.A.

Fairburn
    J.A.


